          CASE 0:18-cv-02434-PJS-ECW Document 55 Filed 05/22/19 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                                          District of Minnesota



Bradley A Hoyt,                                      JUDGMENT IN A CIVIL CASE
The Village, LLC.
                                    Plaintiffs,
v.                                                        Case Number: 18-cv-2434 PJS/ECW
Mark Casey,
Jerry Faust,
Breanne Rothstein,
WSB & Associates, Inc.,
Stacie Kvilvang,
Jay R. Lindgren,
Ehlers & Associates, Inc.,
The City of St. Anthony Village,

                                    Defendants.


☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

     1.    Defendants’ motions to dismiss or for judgment on the pleadings [ECF

           Nos. 20, 31, 37, 42] are GRANTED.

     2.    Plaintiffs’ amended complaint [ECF No. 12] is DISMISSED WITHOUT

           PREJUDICE.


      Date: 5/22/2019                                        KATE M. FOGARTY, CLERK

                                                                s/Amy Halverson
                                                        (By) Amy Halverson, Deputy Clerk
